IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2430 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 191 DB 2017
                                :
           v.                   :            Attorney Registration No. 89591
                                :
PATRICK O’HARE REGAN,           :            (Allegheny County)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 2nd day of January, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Patrick O’Hare Regan is suspended from

the Bar of this Commonwealth for a period of two years, retroactive to December 21,

2017, and he shall comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay

costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).